—Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered April 6, 1998, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree in satisfaction of a three-count superior court information and in exchange for the dismissal of other pending burglary charges. The only commitment defendant received from County Court was to set a ceiling for the sentence of 4 to 8 years in prison. The court ultimately sentenced defendant to an indeterminate term of 3V2 to 7 years in prison. Defendant now argues that this sentence was harsh and excessive because the District Attorney recommended a lesser sentence, a contention we cannot endorse given the information in the record. Notably, where a sentence is within permissible statutory ranges, it shall not be disturbed unless the sentencing court abused its discretion or extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681). Here, we find no abuse of discretion in County Court’s imposition of the sentence, which was consistent with the relevant statutory requirements, less than the harshest sentence available and within the parameters set by the court. Furthermore, upon our review of the record, we find no reason to disturb the sentence imposed in the interest of justice (see, id.).
Cardona, P. J., Mikoll, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed.